DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed 13 November 2019 has been considered by the examiner. The examiner notes that the Foreign Patent Document entry 4 corresponds to the U.S. Patent cited by Applicant; while this was not shown in the IDS, the examiner has annotated the IDS to reflect this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP 2009-203388 A, “Ono”) or alternatively, Ono in view of the evidence provided by Hamada et al. (JP H08-157552 A, “Hamada”), Haas et al. (US 5,760,098, “Haas”), and Chemical Book (Polymethylene polyphenyl polyisocyanate (9016-87-9)). It is noted that the disclosures of Ono and Hamada are based off machine translations of the references included with this action.
With respect to claim 1, Ono discloses a resin composition made from an isocyanate compound (A) and a polyol compound (C) (page 7, “The resin composition according to the present invention…”). It is well known in the art that the reaction of an isocyanate compound and a polyol compound results in a polyurethane, making the resin composition a polyurethane-based composition. Ono discloses the resin composition is an adhesive for building materials (page 7, “The two-component fast-curing resin composition of the present invention comprises… adhesives for building materials”), making the resin composition an adhesive composition. Ono additionally discloses the isocyanate compound (A) includes polymeric MDI (page 4, “The isocyanate compound (A) is not particularly limited, and various compounds such as… polymeric MDI”), i.e. polymethylene polyphenyl polyisocyanate (the instant specification states “polymethylene polyphenyl polyisocyanate” also refers to “polymeric MDI”, see [0010]). The isocyanate compounds correspond to the polyisocyanate component 
In light of the overlap between the claimed adhesive and that disclosed by Ono, it would have been obvious to one of ordinary skill in the art to use an adhesive that is both disclosed by Ono and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention
Ono does not explicitly disclose wherein the polymethylene polyphenyl polyisocyanate is from 5 mass% or more and 95 mass% or less in 100 mass% as a total amount of the polyisocyanate, but does disclose isocyanate compounds can be used in combinations of two or more (page 4, “These polyol and polyisocyanate compounds can be used alone or in combination of two or more”). However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% polymethylene polyphenyl polyisocyanate - 50% secondary polyisocyanate each.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 50% polymethylene polyphenyl polyisocyanate - 50% secondary polyisocyanate in order to produce polyurethane with desired properties.
Alternatively, Ono discloses example isocyanate compounds include Sumijour 44V20 (page 8, “Examples of the isocyanate compound (A) include polyphenyl isocyanate (trade name ‘Sumijour 44V20’…”). As evidenced by Hamada, Sumijour 44V20 is made by Bayer (see Example 3). As evidenced by Haas, Bayer’s 44V20 comprises 60% monomeric diisocyanatodiphenyl-methane isomers and 40% polymeric diisocyanatodiphenyl-methane isomers (Col. 10, lines 5-10). As evidenced by Chemical Book, polymethylene polyphenyl polyisocyanate is also known as “44V20” (page 1, Synonyms). The polymeric diisocyanatodiphenyl-methane isomers correspond to the polymethylene polyphenyl polyisocyanate presently claimed, and thus the amount of polymethylene polyphenyl polyisocyanate is 40 mass%, which falls within the claimed range.
There is no disclosure from Ono that the adhesive composition is “for concrete reinforcement”. However, the recitation in the claims that the adhesive composition is “for concrete reinforcement” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Ono discloses an adhesive composition as presently claimed, it is clear that the adhesive composition of Ono would be capable of performing the intended use, i.e. be used for concrete reinforcement, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP 2009-203388 A, “Ono”) or alternatively Ono in view of Hamada et al. (JP H08-157552 A, “Hamada”), Haas et al. (US 5,760,098, “Haas”), and Chemical Book (Polymethylene polyphenyl polyisocyanate (9016-87-9)), as applied to claim 1 above, and further in view of Okamoto et al. (US 2016/0122539 A1, “Okamoto”). It is noted that the disclosures of Ono and Hamada are based off machine translations of the references included with this action.
With respect to claim 2, Ono, or alternatively Ono in view of Hamada and Haas, does not disclose wherein the diol is in an amount of 45 mass% or more and 65 mass% or less in 100 mass% as a total amount of the polyol component and the polyisocyanate component.
Okamoto teaches a polyurethane resin having at least 50 parts by mass polyether polyol per 100 parts by mass of the polyol ([0012] point [4]). The polyether polyol includes 1,3-butane diol, 1,4-butane diol, and 1,6-hexane diol ([0030]), i.e. diols. Okamoto further teaches the amount of polyether polyol improves the toughness of the 
Ono and Okamoto are analogous inventions in the field of polyurethane adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diol content of Ono to be in the range of 45 mass% or more and 65 mass% or less in 100 mass% as a total amount of the polyol component and the polyisocyanate component as taught by Okamoto in order to provide a polyurethane adhesive that has good toughness and adhesiveness (Okamoto, [0029] and [0046]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP 2009-203388 A, “Ono”), or alternatively Ono in view of the evidence provided by Hamada et al. (JP H08-157552 A, “Hamada”), Haas et al. (US 5,760,098, “Haas”), and Chemical Book (Polymethylene polyphenyl polyisocyanate (9016-87-9)), as applied to claim 1 above, and further in view of Duan et al. (US 6,017,998, “Duan”). It is noted that .
With respect to claim 3, Ono, or alternatively Ono in view of the evidence provided by Hamada and Haas, does not disclose wherein the polyurethane-based adhesive composition includes a first liquid containing the polyol component and a polyisocyanate component including polymethylene polyphenyl polyisocyanate, and a second liquid containing the polyol component and a polyisocyanate component not including polymethylene polyphenyl polyisocyanate.
Duan teaches aqueous polyurethane dispersions comprising at least one water dispersive isocyanate-terminated polyurethane prepolymer (A) comprising the reaction product of at least one polyisocyanate, at least one hydroxy carboxylic acid, and at least one polymeric polyol, and at least one aqueous polyurethane dispersion (B) (Col. 2, lines 10-22). The at least one aqueous polyurethane dispersion (B) is the reaction product of at least one isocyanate terminated polyurethane prepolymer (B)(i), at least one amine chain extender, alcoholamine chain terminator, and water, where the polyurethane prepolymer (B)(i) is based on at least one different polyisocyanate as compared with that of the polyurethane prepolymer (A) (Col. 2, lines 32-40). Duan further teaches the compositions are useful as adhesives on substrates including concrete, and has enhanced stability (Col. 3, lines 12-20). The two aqueous dispersions correspond to the first and second liquids presently claimed.
Ono and Duan are analogous inventions in the field of polyurethane adhesives for concrete.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Ono to be made from two aqueous polyurethane dispersions, one containing polymethylene polyphenyl polyisocyanate as the polyisocyanate component and the other not containing polyphenyl polyisocyanate as the polyisocyanate component, as taught by Duan in order to provide a useful adhesive for concrete that has enhanced stability (Duan, Col. 3, lines 12-20).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2014-074264 A) in view of Ono et al. (JP 2009-203388 A, “Ono”) or alternatively in view of Ono and the evidence provided by Hamada et al. (JP H08-157552 A, “Hamada”), Haas et al. (US 5,760,098), and Chemical Book (Polymethylene polyphenyl polyisocyanate (9016-87-9)). It is noted the disclosures of Igarashi, Ono, and Hamada are based off machine translations of the references included with this action.

    PNG
    media_image1.png
    487
    402
    media_image1.png
    Greyscale
With respect to claim 4, Igarashi Fig. 1 discloses a reinforced concrete material 12 made from concrete 14 and rebar 13, which forms a covering layer 15 ([0040-0041]). The covering layer 15 is coated with a urethane high toughness adhesive 31 ([0042-
Igarashi does not disclose wherein the urethane high toughness adhesive 31 is the polyurethane-based adhesive composition of claim 1.
Ono teaches the adhesive as set forth above in paragraphs 7-13. Ono further teaches the composition has good adhesion to concrete (page 8, “…the two-component fast-curing resin composition… has good adhesion… to various plastic materials, as well as inorganic materials such as concrete”) and can be used for building materials (page 7, “The two-component fast-curing resin composition of the present invention comprises… adhesives for building materials”).
Igarashi and Ono are analogous inventions in the field of polyurethane adhesives for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urethane adhesive of Igarashi to be the adhesive of Ono in order to provide an adhesive that has good adhesion, is fast-curing, and improves toughness, flexibility, and adhesiveness (Ono, page 7, “In addition, various properties (toughness, flexibility, adhesiveness, gloss, etc.) can be improved… In particular, it can exhibit excellent fast curability”).
With respect to claim 5, Igarashi discloses the reinforced concrete material 12 constitutes columns ([0049]), making the base material a columnar body of reinforced concrete.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Makida et al. (US 2015/0322195 A1) discloses a urethane resin comprising a polyisocyanate compound and a polyol compound (Abstract); the polyisocyanate compound includes polymethylene polyphenyl polyisocyanate ([0028]), i.e. a polyisocyanate component having at least two isocyanate groups per molecule; the polyol compound includes butanediol, pentanediol, hexanediol, octanediol, or nonanediol ([0035]), i.e. a polyol component having at least two hydroxy groups per molecule including diols. Lubnin et al. (US 2005/0004306 A1) discloses forming two different polyurethane prepolymers made by reacting polyol with polyisocyanate, mixing them, and dispersing them in water to form a mixture of a first polyurethane, second polyurethane, and hybrid polyurethane of non-uniform morphology ([0007], [0032], [0034], [0098], [0100], [0108-0109]), which affects physical and mechanical properties as well as film surface properties ([0208-0209]); since everything is mixed together, mixing the two polyurethane prepolymers first and then mixing with water would result in the same final product as mixing the first prepolymer with water to form a first liquid and the second prepolymer with water to form a second liquid before mixing the first and second liquids together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787